COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of July 31,
2009, by and between Kansas City Southern, a Delaware corporation (the
“Company”), and the undersigned (the "Investor”).

       THE PARTIES HEREBY AGREE AS FOLLOWS:

Section 1.
  Purchase and Sale of Stock.
 
   

Section 1.1 Sale and Issuance of Common Stock. The Investor agrees to purchase
at the Closing (defined below), and the Company agrees to sell and issue to the
Investor at the Closing, the number of shares of the Company’s common stock,
$0.01 par value per share (the “Common Stock”), set forth on the Investor’s
signature page hereto next to the heading “Shares” (the “Stock”) at a price of
$20.00 per share, for a total subscription amount equal to the amount set forth
on the Investor’s signature page hereto next to the heading “Subscription
Amount.”

Section 1.2 Closing. The purchase and sale of the Stock shall take place at the
offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022
at 10:00 A.M., New York time, on the date hereof, or at such other time and
place as the Company and the Investor may mutually agree upon orally or in
writing (which time and place are designated as the “Closing”). At the Closing,
the Company shall cause its transfer agent to deliver to the Investor, via
electronic book-entry or, if requested by the Investor, physical certificates,
the Stock the Investor is purchasing hereunder against payment of the purchase
price therefor by wire transfer of immediately available funds to the following
account:

[On file with Company]

Section 1.3 Delivery of Stock.  The account or accounts to be credited with the
Stock being purchased by the Investor is set forth on the Investor’s signature
page hereto.  The Company shall direct the transfer agent to credit the
Investor’s account or accounts with the Stock pursuant to such information.

Section 1.4 Business Day.  For the purposes of this Agreement, “Business Day”
shall mean any day other than a Saturday, Sunday or other day on which the New
York Stock Exchange, Inc. (the “Principal Market”) is permitted or required by
law to close.

Section 2. Representations, Warranties and Covenants of the Company. The Company
hereby makes the following representations, warranties and covenants to the
Investor:

(a) The Company meets, and will continue to meet through the Closing, the
requirements for use of Form S-3ASR under the Securities Act of 1933, as amended
(the “Securities Act”), and has filed with the Securities and Exchange
Commission (the “Commission”) a registration statement on such
Form (Registration File No. 333-155601), which became effective as of
November 21, 2008, for the registration under the Securities Act of the Stock.
Such registration statement meets the requirements set forth in
Rule 415(a)(1)(x) under the Securities Act and complies with said Rule.  The
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act (“Rule 424(b)”), and the rules and regulations (the “Rules and
Regulations”) of the Commission promulgated thereunder, on or promptly after the
date hereof (and in any event within one Business Day after the date hereof) a
supplement to the form of prospectus filed on November 21, 2008 and relating to
such registration statement, relating to the offer to sell and proposed sale of
the Stock and the plan of distribution thereof.  The Company will also, if
applicable, file with the Commission pursuant to Rule 433 under the Securities
Act (“Rule 433”), and the Rules and Regulations of the Commission promulgated
thereunder, any issuer free writing prospectus relating to the Stock which was
delivered to the Investor on or prior to the date hereof.  Such registration
statement, including the exhibits thereto, as amended at the date of this
Agreement, is hereinafter called the “Registration Statement”; any such issuer
free writing prospectus, if applicable, in the form in which it will be filed
with the Commission pursuant to Rule 433 is hereinafter called the “Issuer Free
Writing Prospectus”; such prospectus filed on November 21, 2008 and relating to
the Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus Supplement.” Any reference
herein to the Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the documents incorporated by
reference therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information which is “contained,” “included,”
“described,” “set forth” or “stated” in the Registration Statement, the Base
Prospectus or the Prospectus Supplement (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement, the Base Prospectus or the Prospectus
Supplement, as the case may be. The Registration Statement is effective under
the Securities Act and no stop order preventing or suspending the effectiveness
of the Registration Statement or the use of the Base Prospectus or the
Prospectus Supplement has been issued, and no proceeding for any such purpose is
pending or has been initiated or, to the Company’s knowledge, is threatened by
the Commission.

(b)  The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act.  Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Issuer Free Writing Prospectus, the Base Prospectus and the
Prospectus Supplement, each as of its respective date, complied in all material
respects with the Securities Act and the Exchange Act and the applicable
Rules and Regulations. Each of the Issuer Free Writing Prospectus, the Base
Prospectus and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations and none of such
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and any further documents so filed and
incorporated by reference in the Base Prospectus or Prospectus Supplement, when
such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act and the applicable Rules and
Regulations, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading. Notwithstanding the foregoing, the Company makes no representations
or warranties as to information, if any, contained in or omitted from the Issuer
Free Writing Prospectus, the Prospectus Supplement or any amendment thereof or
supplement thereto in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of any Investor specifically for use
in the Registration Statement or the Prospectus Supplement. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that have not
been filed as required pursuant to the Securities Act or will not be filed
within the requisite time period. There are no contracts or other documents
required to be described in the Base Prospectus or Prospectus Supplement, or to
be filed as exhibits or schedules to the Registration Statement, which have not
been described or filed as required.

(c) The Company has delivered, or will as promptly as practicable deliver, to
the Investor complete conformed copies of the Registration Statement and of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Base Prospectus, the
Issuer Free Writing Prospectus and the Prospectus Supplement, as amended or
supplemented, in such quantities and at such places as the Investor reasonably
requests. Neither the Company nor any of its directors and officers has
distributed and none of them will distribute, prior to the Closing, any offering
material in connection with the offering and sale of the Stock other than the
Issuer Free Writing Prospectus, the Base Prospectus, the Prospectus Supplement,
the Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

(d) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement, the Base
Prospectus and the Prospectus Supplement, and to enter into and perform its
obligations under this Agreement; and the Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, except where the failure
to so qualify or to be in good standing, individually or in the aggregate, would
not have a material adverse effect on the assets, properties, condition,
financial or otherwise, or in the results of operations of the Company, or
materially impair the Company’s ability to perform its obligations under this
Agreement (a “Material Adverse Effect”).

(e) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary corporate
action on the part of the Company, and no further consent or action is required
by the Company, its Board of Directors or its stockholders.  This Agreement has
been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except (i) as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally,
(ii) as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) in so far as indemnification and contribution
provisions may be limited by applicable law.

(f)  The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby do
not and will not (i) conflict with or violate any provision of the Company’s
amended and restated certificate of incorporation or amended and restated
bylaws, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, or give any rights to receipt of any
portion of the proceeds from the sale of the Stock pursuant to, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) to which the Company is a party or by which any property or asset of
the Company is bound or affected, (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations) and the rules and regulations
of any self-regulatory organization to which the Company or its securities are
subject, or by which any property or asset of the Company is bound or affected,
or (iv) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of the Company or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company is a
party or by which it is bound or to which any material property or assets of the
Company is subject, except in the case of clauses (ii), (iii) and (iv), such as
would not, individually or in the aggregate, result in a Material Adverse
Effect.

(g) No consent, approval, authorization, filing with, order of or registration
with, any court or governmental agency or body is required in connection with
the transactions contemplated herein, except such as have been or will be
obtained or made under the Securities Act and such as may be required under the
securities, or blue sky, laws of any jurisdiction in connection with the offer
and sale of the Stock by the Company in the manner contemplated herein and in
the Prospectus Supplement.

(h) The Stock to be issued and sold by the Company hereunder has been duly and
validly authorized and, when issued and delivered against payment therefor as
provided herein, will be duly and validly issued, fully paid and nonassessable
and free and clear of all liens (other than any liens created by or imposed by
the Investor or through no action of the Company) and free of any preemptive or
similar rights.  The Stock conforms in all material respects to the description
thereof contained in the Registration Statement, the Base Prospectus and the
Prospectus Supplement.

(i) Except for (i) Stock issued pursuant to this Agreement or Common Stock
pursuant to the Company’s ATM Equity Offering Sales Agreement with Merrill
Lynch, Pierce, Fenner & Smith Incorporated (the “ATM Program”), (ii) issuances
of Common Stock pursuant to reservations, agreements or employee benefit plans
referred to in the SEC Documents or pursuant to the exercise of convertible
securities or options referred to in the SEC Documents, the Company has an
authorized capitalization as set forth in the Registration Statement, the Base
Prospectus and the Prospectus Supplement. All of the issued and outstanding
shares of Common Stock of the Company have been duly and validly authorized and
issued, are fully paid and non-assessable, have been issued in compliance with
federal and state securities laws, and conform in all material respects to the
description thereof contained in the Registration Statement, the Base Prospectus
and the Prospectus Supplement. There are no outstanding restricted stock,
performance shares, options, warrants, or other rights to purchase, or equity or
debt securities convertible into or exchangeable or exercisable for, any capital
stock of the Company that have been granted by the Company other than those
accurately described in the Registration Statement, the Base Prospectus and the
Prospectus Supplement, or restricted stock, performance shares or options issued
in the ordinary course of business subsequent to the dates presented in the
Registration Statement, the Base Prospectus and the Prospectus Supplement.  The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, as described
in the Registration Statement, the Base Prospectus and the Prospectus
Supplement, accurately and fairly present the information required to be shown
with respect to such plans, arrangements, options and rights.  Other than as set
forth in the SEC Documents as defined herein, there are no shareholders
agreements, voting agreements or other similar agreements with respect to the
Common Stock to which the Company is a party.

(j) The Company will use the proceeds from the sale of Stock as described under
the heading “Use of Proceeds” in the Prospectus Supplement.

(k) Except as otherwise disclosed in the reports filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (the foregoing
materials (together with any materials filed by the Company under the Exchange
Act, whether or not required) being collectively referred to herein as the “SEC
Documents”), since December 31, 2008, (i) there have not been any changes in the
assets, liabilities, financial condition, business prospects or operations of
the Company from that reflected in the financial statements in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2008 except
changes in the ordinary course of business that have not been, either
individually or in the aggregate, materially adverse, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice, (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, and (C) other liabilities that
would not, individually or in the aggregate, have a Material Adverse Effect,
(iii) the Company has not materially altered its critical accounting policies,
(iv) except for dividends on the Company’s outstanding preferred stock declared
or paid in the ordinary course of business, the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or affiliate of the Company, except pursuant to existing
Company stock incentive or purchase plans. The Company does not have pending
before the Commission any request for confidential treatment of information or
documents. During the two (2) years prior to the date hereof, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act.

(l) Except as disclosed in the SEC Documents, there is no proceeding, or, to the
Company’s knowledge, inquiry or investigation, before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its subsidiaries that (a) would reasonably be expected to have a Material
Adverse Effect on the Company’s properties or assets or the business of the
Company as currently conducted or (b) would reasonably be expected to impair the
ability of the Company to perform in any material respect its obligations under
this Agreement. Neither the Company nor any director or executive officer
thereof is, or within the last five years has been, the subject of any action
involving a claim of violation of or liability under federal or state securities
laws relating to the Company or a claim of breach of fiduciary duty relating to
the Company.  There are no material disagreements presently existing between the
principal independent accounting firm formerly or presently employed by the
Company which, if not resolved in the Company’s favor, would have a Material
Adverse Effect. The Company is not in violation of its certificate of
incorporation or bylaws, as amended.

(m)  The Company has taken no action intended to, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the Principal Market,
nor has the Company received any notification that the Commission is
contemplating terminating such registration.  The Company has not, in the twelve
months preceding the date hereof, received notice (written or oral) from the
Principal Market to the effect that the Company is not in compliance with the
listing or maintenance requirements of the Principal Market. The Company is in
compliance with all such listing and maintenance requirements. The issuance and
sale of the Stock under this Agreement does not contravene the rules and
regulations of the Principal Market, and no approval of the stockholders of the
Company thereunder is required for the Company to issue and deliver to the
Investor the Stock.

(n) The Company is in compliance with applicable requirements of the
Sarbanes-Oxley Act of 2002 and applicable rules and regulations promulgated by
the Commission thereunder.  The Company maintains a system of internal
accounting controls over financial reporting (as such term is defined in the
Exchange Act) sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability and
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization.

(o) The Company has established and maintains disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are effective in
all material respects to ensure that material information relating to the
Company, including its subsidiaries, is made known to its chief executive
officer and chief financial officer by others within those entities. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures as of December 31, 2008. The Company presented in its
Annual Report on Form 10-K for the fiscal year ended December 31, 2008 the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of December 31, 2008.
Since December 31, 2008, there have been no material changes in the Company’s
internal controls over financial reporting (as such term is defined in
Rule 13a-15 under the Exchange Act).

(p) Neither the Company, nor any person acting on its behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the offering of Stock
contemplated by this Agreement to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act in a manner that would require a
registration statement to be filed under the Securities Act in addition to the
Registration Statement or that would cause the offer and sale of the Stock under
the Registration Statement to violate Section 5 of the Securities Act or
(ii) the rules and regulations of the Principal Market in a manner that would
cause this offering of the Stock to require approval of stockholders of the
Company for purposes of any applicable stockholder approval provisions. None of
the Company, its subsidiaries, their affiliates and any person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of the Stock to be integrated with other offerings for
the purposes, and in the manner, described above.

(q)  The Company has not taken, nor will it take, directly or indirectly any
action designed to stabilize or manipulate the price of the Common Stock or any
security of the Company to facilitate the sale or resale of any of the Common
Stock.

(r) The Company shall, before 8:30 am New York time on the trading day
immediately following the date hereof, issue a press release disclosing all
material aspects of the transactions contemplated hereby. The Company will
provide the press release to the Investor for review and comment prior to
issuance of the press release. From and after the filing of the press release
the Investor shall not be in possession of any material, nonpublic information
received from the Company or any of its subsidiaries or any of its respective
officers, directors, employees or agents, that has not been publicly disclosed
by the Company. The Company shall not identify the Investor by name in any press
release or public filing, or otherwise publicly disclose the Investor’s names,
without the Investor’s prior written consent, unless required by law or the
rules and regulations of the Commission or any self-regulatory organization
which the Company or its securities are subject.

(s) To the Company’s knowledge, the execution and delivery of this Agreement and
the sale of the Stock contemplated hereby will not impose any restriction on any
Investor other than by law or as set forth in this Agreement, or create in any
party (including any current stockholder of the Company) any rights, under any
agreements filed or required to be filed by the Company with the Commission.

(t) The Company acknowledges and agrees that Investor does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Sections 3 and
4.7 of this Agreement.

(u) The Company acknowledges and agrees that the Investor is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company) with respect to this Agreement
and the transactions contemplated hereby and any advice given by the Investor or
any of their respective representatives or agents to the Company in connection
with this Agreement and the transactions contemplated hereby is merely
incidental to the Investor’s purchase of the Stock.  The Company further
represents to the Investor that the Company’s decision to enter into this
Agreement has been based on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.

Section 3. Representations and Warranties of the Investor.  The Investor hereby
makes the following representations, warranties and covenants to the Company:

(a) (i) Such Investor has full right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) this Agreement constitutes a valid and binding
obligation of such Investor enforceable against such Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(b) Such Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, the Prospectus Supplement, the
Incorporated Documents and the Issuer Free Writing Prospectus prior to or in
connection with its receipt of this Agreement.  Such Investor acknowledges that,
prior to the delivery of this Agreement to the Company, the Investor will
receive certain additional information regarding the offering of the Stock,
including pricing information (the “Offering Information”). The Offering
Information may be provided to such Investor by any means permitted under the
Securities Act, including in the Prospectus Supplement, the Issuer Free Writing
Prospectus (delivered to such Investor or made available to it by the filing of
an electronic version thereof with the Commission), or other free writing
prospectuses or oral communications.

(c) Such Investor shall not issue any press release or make any other public
announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company and such Investor, or (ii) such Investor is
advised by its counsel that such press release or public announcement is
required by law.

(d) If such Investor is outside the United States, such Investor will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers the Stock or has in its possession or
distributes any offering material, in all cases at its own expense.

(e) Such Investor understands that nothing in this Agreement or any other
materials presented to such Investor in connection with the purchase and sale of
the Stock constitutes legal, tax or investment advice. Such Investor has
consulted such legal, tax and investment advisors as such Investor, in its sole
discretion, has deemed necessary or appropriate in connection with such
Investor’s purchase of the Stock.

(f) Such Investor hereby acknowledges that it is not acting as a member of a
“group” (as such term is defined in Rule 13d of the Exchange Act) with any other
investor other than funds affiliated with the Investor, in connection with the
offering and sale of the Stock.

(g) The Investor further represents to the Company that the Investor’s decision
to enter into this Agreement has been based on the independent evaluation of the
transactions contemplated hereby by the Investor and its representatives.

(h) The Investor has not taken, nor will it take, directly or indirectly any
action designed to stabilize or manipulate the price of the Common Stock or any
security of the Company to facilitate the sale or resale of any of the Common
Stock.

(i) Such Investor represents that, except as set forth below (i) it has had no
position, office or other material relationship within the past three years with
the Company or any of its affiliates, (ii) it is not a FINRA member or an
Associated Person (as such terms are defined under the FINRA Membership and
Registration Rules Section 1011) as of the Closing, and (iii) neither such
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the offering
of the Stock, acquired, or obtained the right to acquire, 20% or more of the
Common Stock (or securities convertible into or exercisable for Common Stock) or
the voting power of the Company on a post-transaction basis.  Exceptions:

None
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)  

Section 4. Miscellaneous.

Section 4.1 Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

Section 4.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

Section 4.3 Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as original signatures.

Section 4.4 Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

Section 4.5 Notices. Any notice required or permitted hereunder shall be given
in writing and shall be conclusively deemed effectively given upon personal
delivery, or five (5) days after deposit in the United States mail, by
registered or certified mail (or airmail, if notice shall be sent outside the
United States), postage prepaid, or two (2) days after delivery to a nationally
known air courier company, addressed (a) if to the Company, to the Company’s
address as set forth below the Company’s name on the signature page of this
Agreement, and (b) if to the Investor, to the Investor’s address as set forth on
the signature page of this Agreement, with a copy (for informational purposes
only) to Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York, 10022,
Telephone: (212) 756-2000, Facsimile: (212) 593-5955, Attn.: Eleazer N. Klein,
Esq., or at such other address as the Company or the Investor may designate by
ten (10) days, advance written notice to the other parties hereto.

Section 4.6 Fees. The Company covenants and agrees with the Investor that the
Company will pay or cause to be paid the following: (i) the fees, disbursements
and expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the Securities Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, the Base Prospectus, Prospectus Supplement, any Issuer Free Writing
Prospectus and amendments and supplements thereto and the mailing and delivering
of copies thereof to the Investor; (ii) the cost of printing or producing this
Agreement, closing documents (including any compilations thereof) and any other
documents in connection with the offering, purchase, sale and delivery of the
Stock; (iii) all expenses in connection with the qualification of the Stock for
offering and sale under state securities laws; (iv) any filing fees incident to
any required review by Financial Industry Regulatory Authority, Inc. of the
terms of the sale of the Stock; (v) all fees and expenses in connection with
listing the Stock on the Principal Market; (vi) the cost of preparing the Stock;
(vii) the costs and charges of any transfer agent or registrar or any dividend
distribution agent; and (viii) all other costs and expenses incident to the
performance of its obligations hereunder which are not otherwise specifically
provided for in this Section. The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or broker’s commissions
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold the Investor harmless against, any liability, loss or
expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment. The Investor will pay all of its own costs and expenses, including
the fees of its counsel.

Section 4.7 Indemnification. Subject to the provisions of this Section 4.7, the
Company will indemnify and hold the Investor and its directors, officers,
stockholders, partners, managers, members, employees and agents (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and attorneys’ fees and costs of
investigation, that any such Investor Party may suffer or incur (the
“Indemnified Liabilities”) as a result of or relating to any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement (which shall survive the Closing).  The Company shall not be
liable to any Investor Party under this provision in respect of any Indemnified
Liability if (and then only to the extent) such liability arises out of any
misrepresentation by the Investor in Section 3 of this Agreement or actions
taken by such Investor Party in violation or contravention of this Agreement. 
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. If any action shall be brought against any Investor Party
in respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof (it being understood,
however, that the Company shall not be liable for the expenses of more than one
separate counsel (other than local counsel)), but the fees and expenses of such
counsel shall be at the expense of such Investor Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party. Notwithstanding the foregoing, the Company is not liable under this
Section 4.7 for any information, if any, contained in or omitted from the Issuer
Free Writing Prospectus, the Prospectus Supplement or any amendment thereof or
supplement thereto in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of any Investor specifically for use
in the Registration Statement or the Prospectus Supplement.

Section 4.8 Conditions.

(a) The Company’s obligation to issue and sell the Stock to the Investor shall
be subject to: (i) the receipt by the Company of the purchase price for the
Stock being purchased hereunder and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.

(b) The Investor’s obligation to purchase the Stock will be subject to (i) the
accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing, and (ii) no stop order or suspension of trading shall have been imposed
by the Principal Market, the Commission or any other governmental regulatory
body with respect to public trading in the Common Stock nor shall suspension by
the Commission, the Principal Market or any other governmental regulatory body
have been threatened.

Section 4.9 Survival.  The respective representations, warranties, indemnities,
covenants and agreements of the Company and the Investor set forth in or made
pursuant to this Agreement (a) will remain operative and in full force and
effect, regardless of any (i) investigation, or statement as to the results
thereof, made by or on behalf of the Investor, the Company or any of their
respective representatives, officers or directors or any controlling person, as
the case may be, or (ii) acceptance of the Stock and payment for it hereunder
and (b) will survive delivery of and payment for the Stock sold hereunder and
any termination of this Agreement.

Section 4.10 Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investor.

Section 4.11 Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

Section 4.12 Entire Agreement.  This Agreement and the other documents referred
to herein constitute the entire agreement among the parties and no party shall
be liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.  

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]  

1  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.  

                  KANSAS CITY SOUTHERN                 By:    /s/ Paul J.
Weyandt
         
        Name: Paul J. Weyandt
        Title: Senior Vice President – Finance and Treasurer
             
Address:
  427 W. 12th Street
Kansas City, MO 64105          

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR INVESTOR FOLLOWS]  

2  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.  

      Name of Investor:  
 UBS O’Connor LLC FBO
   
O’Connor Capital Structure Opportunity
Master Limited
O’Connor Global Fundamental Market
Neutral Long/Short Master Limited
O’Connor Global Multi-Strategy Alpha
Master Limited
O’Connor Fundamental Long/Short Equity
Master Limited
   
 
   
 
Signature of Authorized Signatory of Investor:  
 /s/ Mark Melchiorre & George Halaby
   
 
   
 
Name of Authorized Signatory:  
 Mark Melchiorre & George Halaby
   
 
   
 
Title of Authorized Signatory:  
 c/o jeff.richmond@ubs.com
   
 
   
 
Email Address of Investor:  
 c/o jeff.richmond@ubs.com
   
 
   
 
Address for Notice of Investor:  
 UBS O’Connor LLC  
   
 Attn: Jeff Richmond
One N. Wacker Drive, 32nd Floor
Chicago, IL 60606
   
 
   


   
 
Tax ID No.:  
 N/A
   
 
   
 
Contact Name:  
 Jeff Richmond
   
 
   
 
Telephone No.:  
 312-525-5839
   
 
   
 
Name of DTC Participant (broker-dealer at
which the account or accounts to be credited
with the shares are maintained), if
applicable:  
 
Per attached schedule



   
 
   
 
DTC Participant Number, if applicable:  
 Per attached schedule
   
 
   
 
Name of Account at DTC Participant being
credited with the shares, if applicable:  
 Per attached schedule


   
 
   
 
Account Number at DTC Participant being
credited with the shares, if applicable:  
 Per attached schedule


   
 
   
 
Per attached schedule
Contact Name at Broker:  
 
   
 
   
 Per attached schedule
Broker’s Telephone Number:  
 
   
 
   
 $22,506,160 (breakdown attached)
Subscription Amount:  
 
   
 
   
 1,125,308 (breakdown attached)
Shares:  
 
   
 

[INVESTOR SIGNATURE PAGE]

Schedule A

                                          DTC Participant         Date of Sale  
Settlement Date   Investor   Purchasing Bank   Number   Contact   # of Shares to
DWAC July 31, 2009   August 3, 2009  
UBS O’Connor LLC
FBO O’Connor
Capital Structure
Opportunity Master
Limited
  Credit Suisse



  355



  Keith Cadeiux
Tel: 312-525-0101



  462,808




       
 
                July 31, 2009   August 3, 2009  
UBS O’Connor LLC
FBO O’Connor Global
Fundamental Market
Neutral Long/Short
Master Limited
  JPMorgan



  352



  Michael C. Murphy
Tel: 212-272-5074



  265,588




       
 
                July 31, 2009   August 3, 2009  
UBS O’Connor LLC
FBO O’Connor
Multi-Strategy
Alpha Master
Limited
  Credit Suisse



  355



  Keith Cadeiux
312-525-0101



  366,388




       
 
                July 31, 2009   August 3, 2009  
UBS O’Connor LLC
FBO O’Connor
Fundamental
Long/Short Equity
Master Limited
  Goldman Sachs



  005



  Stephen Granstrand
Tel: 212-357-7171



  30,524




       
 
               

3